BOUTALL, Judge.
Plaintiff filed suit against the defendant for precisely the sum of $100.00 representing a deposit required by defendant in connection with a proposed sale of a boat entered into between plaintiff and defendant. The defendant holds the $100.00 deposit and refuses to return it, although the sale is no longer possible. This suit is to recover the $100.00 so deposited. The Second Parish Court for the Parish of Jefferson rendered judgment in favor of the plaintiff ordering the return of the $100.00, and from this judgment the defendant appeals to this court.
The appeal is taken under the provisions of LSA-R.S. 13:2562.11 which sets out the method of appeals from the Second Parish Court. The provisions of that law as to appeals in all civil cases is as follows:
“(3) In all civil cases in which the amount involved exceeds $100, exclusive of interest, to the Fourth Circuit Court of Appeal.
(4) In all civil cases in which the. amount involved is less than $100.00, exclusive of interest, to the 24th Judicial District Court where the case shall be tried de novo.”
A consideration of these provisions plainly shows that there is no provision for a case in which the amount involved is exactly $100.00, exclusive of interest, and so the defendant has appealed to this court.
This court has no appellate jurisdiction of this case. The appellate jurisdiction of this court is set out in Article 7, Section 29 of the Constitution of Louisiana, which provides, among other things, that it applies to “ * * * all civil matters involving more than one hundred dollars, exclusive of interest, of which the district courts throughout the state have concurrent jurisdiction”. The jurisdiction of the district court is set out in Article 7, Section 36 of the Louisiana Constitution which provides for appellate jurisdiction * * * where the amount in dispute, or the value of the movable property involved does not exceed $100.00, exclusive of interest”. It *309is thus apparent that the jurisdiction lies in the district court and not in this court.
Under the provisions of Article 2162 of the Louisiana Code of Civil Procedure, if an appeal is taken to an appellate court which has no jurisdiction over it, the court may transfer the appeal to the proper court, upon such terms and conditions as it may prescribe. Lichtentag v. Bowens, 225 So.2d 101 (La.App. 4th Cir. 1969).
It is ordered that this appeal be and the same is hereby transferred to the Twenty-Fourth Judicial District Court for the Parish of Jefferson for all further proceedings.
Appeal transferred.